Citation Nr: 9927018	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  93-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chloracne.  

2.  Entitlement to service connection for chronic skin 
growths.  

3.  Entitlement to service connection for essential 
hypertension.  

4.  Entitlement to service connection for Grave's disease.  

5.  Entitlement to service connection for chronic left ankle 
disorder.  

6.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1960 to 
February 1977.  Department of Defense (DD) Form 214 shows 
that he had 1,646 "days lost" prior to separation from 
service.  Service personnel records indicate that these 
"days lost" comprised the following periods of absence 
without leave: July 16, 1965; December 15, 1969 to June 1, 
1971; November 30, 1971 to June 6, 1973; June 12 to July 31, 
1973; January 14 to April 25, 1974; August 18 to September 7, 
1975; October, 29, 1975 to September 29, 1976; November 11 to 
16, 1976; and December 6, 1976 to January 15, 1977.  DD Form 
20B, Record of Court-Martial Conviction, shows that he was 
confined at hard labor for 3 months after March 25, 1974, 
following special court-martial conviction of intent to 
defraud a financial institution.  38 C.F.R. § 3.1(m).  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board remanded the case in 
July 1995 and October 1998 for additional development of the 
evidence.  At those times, the Board had jurisdiction over 
the claims of service connection for a chronic urinary 
disorder, chronic skin growths, essential hypertension, 
Grave's disease, a chronic left ankle disorder, and a 
psychiatric disorder, as well as an application to reopen a 
previously denied claim of service connection for PTSD.  

The RO granted service connection for prostatitis, claimed as 
a chronic urinary disorder, by April 1999 rating decision.  
That decision constituted a full award of the benefit sought 
on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997) (overruling West v. Brown, 7 Vet. App. 329 
(1995) and ruling that a notice of disagreement applies only 
to the element of the claim being decided, such as service-
connectedness).  See also Holland v. Gober, 124 F.3d 226 
(Fed. Cir. 1997), rev'd sub nom. Holland v. Brown, 9 Vet. 
App. 324 (1996).  For that reason, the Board no longer has 
jurisdiction over this claim.  Additionally, based on the 
analysis below, the claim of service connection for a 
psychiatric disorder is recharacterized as a claim of service 
connection for a psychiatric disorder, including PTSD.  Thus, 
the claims on appeal are as stated on the title page of this 
decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
was denied by January 1989 rating Board decision; the 
appellant was notified by the RO of that determination in 
February 1989; he did not perfect an appeal as to that issue.  

2.  Additional evidence received into the record relevant to 
the PTSD claim and subsequent to January 1989 is both new and 
material, as it contains competent evidence linking the post-
service findings of PTSD to service.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  The claim for service connection for a psychiatric 
disorder, including PTSD, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1987, the appellant filed a claim of service 
connection for PTSD.  The RO denied the claim in July 1987 
and January 1989 rating decisions; the appellant was notified 
of the latter rating decision in a February 3, 1989 letter 
from the RO.  The appellant filed a timely notice of 
disagreement and the RO issued a statement of the case in 
November 1989.  The appellant, though, did not perfect an 
appeal by filing a timely substantive appeal.  38 U.S.C.A. 
§ 7105.  

In September and October 1990, the appellant sought to reopen 
his claim of service connection for PTSD.  The RO, in a June 
1991 rating decision, determined that he had not submitted 
new and material evidence to reopen the claim, characterizing 
the issue as service connection for a psychiatric disorder.  
He disagreed with the determination and perfected an appeal 
as to that issue.  Not until an April 1997 statement did he 
again claim service connection for PTSD.  That claim is, in 
essence, a claim to reopen the final January 1989 rating 
decision.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, the claim will be reopened and 
adjudicated on the merits.  See 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board required to reopen if 
such evidence is submitted and prohibited from reopening and 
considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  In 
addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim 
will be reopened for adjudication on the merits.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to review the merits of the claim.  See Barnett, 
83 F.3d at 1383-84.  

Since the appellant filed his claim, a series of significant 
cases have radically altered the analysis used to decide 
whether to reopen a claim.  For years when an appellant 
sought to reopen a claim, the U.S. Court of Appeals for 
Veterans Claims (Court) required the Board to conduct a two-
step analysis.  Manio v. Derwinski , 1 Vet. App. 140 (1991).  
First, the Board was to determine whether the evidence 
presented since the prior final disallowance of the claim was 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Only then was the Board take the second step, 
reopening the claim and reviewing all of the evidence of 
record to determine the outcome of the claim on the merits.   
See Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).  
Excluded from this analysis was any need for the appellant to 
show that the claim was well grounded, the threshold issue in 
service-connection claims.  See Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995) (holding that a reopened claim was 
implicitly well grounded).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), fundamentally altered this analytical process.  
Prior to Hodge, the Court required, before reopening, that 
there be a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome."  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  Thus, in taking the first step of the 
Manio analysis, the Court had required affirmative answers to 
three questions:  (1) Was the newly presented evidence 
"new" (that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?; (2) Was it "probative" 
of the issues at hand?; and (3) If it was new and probative, 
then, in light of all of the evidence of record, was there a 
reasonable possibility that the outcome of the claim on the 
merits would be changed?  Evans (Samuel) v. Brown, 9 Vet. 
App. 273, 283 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."   Hodge, 155 F.3d at 1360.  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously, finally disallowed claim.  Essentially, Hodge 
invalidated the Colvin criteria for determining the 
materiality of newly presented evidence for purposes of 
reopening claims.  Id. at 1362.  

The end result is an expansion of the two-step Manio test to 
a three-step test set forth in Elkins v. West, 12 Vet. App. 
209, 214 (1999) as follows: VA must (1) determine whether the 
[appellant] has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately on reopening the 
claim determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the claim as reopened (as distinguished from the original 
claim) is well grounded; and (3) if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, 12 Vet. 
App. at 206-07.  

Thus, the first determination the Board must make in this 
case is whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince the 
Board to alter its previous decision could be material if it 
provided a more complete picture of the circumstances 
surrounding the origin of an injury or disability, even where 
it would not eventually convince the Board to alter its 
rating decision.  Hodge, 155 F.3d at 1363; Elkins, 12 Vet. 
App. at 214.  The Hodge reopening standard provides for 
judgment as to whether new evidence bears directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, 12 Vet. App. 1 (1998).  

Other guidelines relevant to reopening claims were not 
affected by the above case law.  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, 9 Vet. 
App. at 285.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  Prior evidence of record 
is important in determining whether evidence is new for 
purposes of deciding whether to reopen a claim.  Id.  

At the time of the January 1989 decision, the RO summarized 
the evidence then of record and concluded that service 
connection was not warranted.  The RO noted that, although 
the evidence then of record showed continuing treatment for a 
psychiatric disorder, the record did not include a diagnosis 
of PTSD.  

The evidence submitted after January 1989 focuses 
predominantly on the current state of the appellant's 
psychiatric condition.  These documents, however, as well as 
his statements and hearing testimony, provide a more complete 
picture of the circumstances of the claimed disorder.  More 
specifically, VA treatment records in the April 1996 and 
August 1997, statements by VA medical professionals in August 
1997, and VA hospital reports in April 1996, February to 
April 1997, and August to September 1997, include diagnoses 
of PTSD.  Since the newly presented evidence is probative on 
the one element, a current diagnosis of PTSD, forming the 
basis of the prior denial, Evans, 9 Vet. App. at 284, the new 
evidence is material.  Therefore, the claim of service 
connection for PTSD must be reopened.  The record need not 
show that this new evidence presents a reasonable possibility 
of changing the outcome of the January 1989 rating decision, 
since the Federal Circuit struck down that Court-imposed 
requirement.  See Hodge, 155 F3d at 1359-64.  

As the Board has determined that the previously denied claim 
is reopened, it must now proceed to the second step of the 
Elkins test; it must determine whether the claim as reopened 
is well grounded, presuming the credibility of all the 
evidence of record in support of the claim.  Winters, 12 Vet. 
App. at 206-07.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
or within an applicable presumptive period.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(psychosis shown within one year of separation may be 
presumed incurred in service).  See also 38 C.F.R. 
§ 3.304(f).  

The threshold question with regard to a claim is whether the 
appellant has presented evidence of a well-grounded claim.   
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
Id., 1 Vet. App. at 81.  An allegation of a disorder that is 
service connected is not sufficient; the appellant must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  A well-grounded claim of PTSD requires medical 
evidence of a current disorder, lay evidence, presumed 
credible, of an in-service stressor, and medical evidence 
linking the two.  Gaines v. West, 11 Vet. App. 353, 357 
(1998); Cohen (Douglas) v. Brown, 10 Vet. App. 128, 136-37 
(1997).  See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498,  506 (1995) 
(well-grounded claim requires medical evidence of current 
disability, lay evidence of incurrence or aggravation of a 
disease or injury in service, and a medical link between the 
two).  

As already noted, the service medical records are silent as 
to psychiatric symptomatology, with the exception of the 
appellant's reference to a history of depression on the 
separation examination report.  His recent lay allegations of 
psychiatric injury or disease in service must be accepted as 
true for purposes of determining whether the claim is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993) 
(truthfulness of evidence must be presumed when determining 
whether a claim is well grounded).  Moreover, the evidence 
demonstrates that the appellant has received psychiatric 
treatment since at least 1984 and that he has a series of 
diagnoses, including PTSD, bipolar disorder, schizophrenia, 
depression, and anxiety.  These findings document competent 
medical evidence of current psychiatric disorders, including 
PTSD, thereby satisfying the first two elements of a well-
grounded claim. Gaines, 11 Vet. App. at 357; Cohen, 10 Vet. 
App. at 136-37; Caluza, 7 Vet. App. at 506.  

Thus, in order for the claim to be well grounded, the record 
must include competent medical evidence of a nexus or link 
between the current disorder and service.  Of particular 
importance is an August 1997 VA treatment report, in which 
the examiner diagnosed PTSD based on "multiple stressors", 
including service with a helicopter gunship squadron when he 
was fired upon in flight and observed the killing of several 
members of his unit.  This comment is sufficient to well 
ground the claim because it implies the examiner's opinion of 
a relationship between the current disorder and the noted 
stressors in service.  The August 1997 VA treatment record 
constitutes competent medical evidence.  

The record shows, therefore, presuming the truthfulness of 
this evidence, Robinette, 8 Vet. App. at 75-76 and King, a 
current disorder, symptomatology in service, and a link 
between the current disorder and a service-connected 
disability, thereby satisfying the three elements of a well-
grounded claim.  See Gaines, 11 Vet. App. at 357; Cohen, 10 
Vet. App. at 136-37; Caluza , 7 Vet. App. at 506.  Thus the 
claim of service connection for a psychiatric disorder, 
including PTSD, is well grounded.  As the claim is well 
grounded, VA is under a duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  Additional development, required 
under the duty to assist before this decision is adjudicated 
on the merits, is addressed in the Remand section below.  


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for PTSD, the 
claim is reopened.  

The claim of entitlement to service connection for a 
psychiatric disorder, including PTSD, is well grounded.  


REMAND

As noted in its July 1995 remand, the Board specifically 
withheld a determination as to whether the claims of service 
connection for chloracne, chronic skin growths, essential 
hypertension, Grave's disease, and a chronic left ankle 
disorder, were well grounded.  Recent case law emphasizes 
that the duty to assist in the development of facts pertinent 
to the claim does not attach until the appellant has 
submitted a well-grounded claim.  See Morton v. West, No. 96-
1517, slip op. at 30 (U.S. Vet. App. July 14, 1999) (VA 
cannot assist a claimant absent a well-grounded claim); Epps, 
126 F.3d at 1467-68 (duty to assist does not attach until the 
appellant has met his burden of submitting a well-grounded 
claim); Meyer v. Brown, 9 Vet. App. 425, 433-34 (1996) (to 
permit a duty to assist prior to submission of a plausible 
claim would make 38 U.S.C.A. § 5107(a) a nullity).  

Despite this clear demarcation between a well-grounded claim 
and the duty to assist, the Board in the July 1995 remand 
directed the RO to afford the appellant a VA examination to 
determine the nature and extent of any chloracne, chronic 
skin growths, essential hypertension, Grave's disease, and 
chronic left ankle disability.  The appellant failed to 
report for scheduled examination, and as the record did not 
indicate that he had been informed of the time and place of 
such examination, the October 1998 remand directed that he be 
afforded another opportunity to report for a VA examination.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) 
(claimant is entitled to compliance with Board's remand 
directives).  

The appellant reported for VA examination in February 1999; 
however, there is no indication that the claims file was made 
available to the examiners in conjunction with the 
examinations, as the October 1998 remand directives clearly 
required.  It is unclear whether the RO provided the claims 
file to the examiners, or whether the examiners failed to 
review or note their review of the claim file on the 
examination report.  In any event, it is regrettable that 
failure to comply with this aspect of the remand directives 
mandates another remand for clarification.  Id. at 270-71.  

Moreover, the examiners failed to discuss whether the 
appellant had a current finding of Grave's disease, and did 
not, based on a review of the claims file and the 
examination, provide opinions as to the etiology of each 
chronic disability found.  The failure of the medical 
examiners to comply with the remand directives requires 
another remand as the Board's reliance on these examinations 
would be improper.  See Colayong v. West, No. 97-1178, slip 
op. at 25-26 (Aug. 17, 1999).  

Because the claim of service connection for a psychiatric 
disorder, including PTSD, is well grounded, VA has a duty to 
assist the appellant in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
No. 117, 32,807-08 (June 18, 1999) (to be codified at 
38 C.F.R. § 3.304(f) (1999)).  See 38 C.F.R. § 3.304(f) 
(1998) (Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the appellant 
engaged in combat or that he was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor).  
38 U.S.C.A. § 1154(b).  

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based on stressors in service whose 
existence the adjudicators have accepted, the examination 
would be inadequate for rating purposes.  West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  See also Moreau v. Brown, 9 Vet. App. 389 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

While the claim is remanded, the RO should also take 
additional steps to ensure the appellant receives every 
possible consideration.  As discussed below, the RO should 
make a specific adjudicatory determination as to whether the 
appellant was in combat; ask him to provide any further 
specific information as to his alleged stressors; utilize the 
assistance of the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the U.S. Army and Joint 
Services Environmental Support Group); make a specific 
determination as to which stressor(s) are verified; and, only 
if a stressor is verified, have the appellant examined by a 
VA psychiatrist to determine any link between the diagnosis 
of PTSD and any verified stressor.  

The case is REMANDED for the following development:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain copies of the appellant's complete 
official military personnel file.  If the 
official military personnel file is not 
available, then NPRC should be asked to 
identify the agency that may be in 
possession of those records and the RO 
should conduct follow-up inquiries 
accordingly.  

2.  The RO must determine whether the 
appellant, based on the evidence of 
record, engaged in combat.  If so, absent 
evidence to the contrary, that conclusion 
must be accepted as conclusive evidence 
of the claimed in-service stressor.  

3.  If the RO determines that the 
appellant was not engaged in combat, then 
the RO should request that the appellant 
provide, within a reasonable period of 
time, any additional information relevant 
to his claimed stressor(s), including 
specific information as to the date and 
location of the incident(s), the full 
names of any casualties, the unit 
designation to the company level, and 
designation of any other units involved.  
All information obtained should be 
associated with the claims file.  

4.  After receipt of the appellant's 
response, or after a reasonable period of 
time has passed without such response, 
then the RO should review the claims file 
and prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents.  This summary, and 
all supporting documents regarding the 
claimed stressor(s), should be sent to 
USASCRUR, at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to certify 
the occurrence of the incident(s) and any 
indication of the appellant's involvement 
therein.  If unable to provide such 
information, USASCRUR should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  

5.  After the above is accomplished, the 
RO must make a specific determination, 
based on the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
the record establishes.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the appellant to be 
afforded a VA psychiatric examination to 
determine the nature and etiology of all 
psychiatric disorders that are present.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The entire claims folder and a 
copy of this REMAND must be made 
available to the examiner prior to the 
examination, and the examination report 
should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  

7.  The RO should also arrange for the 
examining physician(s) who conducted the 
VA medical examination in February 1999 
(if available, otherwise other VA 
physician(s)) to provide clarification as 
to the nature and extent of any 
chloracne, chronic skin growths, 
essential hypertension, Grave's disease, 
and chronic left ankle disability.  The 
examiner(s) must review the appellant's 
2-volume claims file and make a 
determination with regard to each of the 
disabilities listed whether there is 
objective medical evidence that the 
appellant currently suffers from these 
disabilities and provide an opinion as to 
the etiology of each chronic disability 
found.  The claims file and a copy of 
this Remand must be provided to the 
examiner(s) for their review.   

8.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall, 11 Vet. App. at 270-71.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal remains denied, for which a 
notice of disagreement has been filed, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond.  The case 
should then be returned to the Board.  The appellant has the 
right to submit to the RO additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals





